Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/958,446 filed on 26 June 2020. The response filed 28 February 2022 amends claims 1, 4, 6, 20, 48, 50, 53, and 55, cancels claims 5, 8-19, 21-45, 49, and 52, adds claims 59 and 60, and presents arguments is hereby acknowledged. 	Claims 1-4, 6, 7, 20, 46-48, 50, 51, and 53-60 are presented for examination.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Authorization for this examiner’s amendment was given in a telephone interview/ email with assigned attorney Chris Grice (Reg. No. 74, 107) on 8 March 2022.

The application has been amended as follows: 	In the Claims:


1. (Currently Amended) A method of operating an application server node for Internet-of-Thing ("IoT") devices to enable compression context setup for the IoT devices, the method comprising: 	transmitting a get context message to a gateway node in a Low Power Wide Area (“LPWA”) network that includes the application server node and the IoT devices, the get context message requesting a compression context setup comprising compression details for an IoT device of the IoT devices, the compression context setup comprising at least one of: 		application layer compression details for the IoT device; and 		Internet Protocol (“IP”) layer compression details for the IoT device; 	receiving an indication of the compression context setup for the IoT device from the gateway node, the indication comprises a pointer to a context storage node storing compression details for the IoT device; and  	compressing or decompressing a message communicated with the IoT device based on the indication. 

2. (Currently Amended) The method of Claim 1, wherein the get context message is a first get context message,  	the method further comprising:  		responsive to receiving the indication, transmitting a second get context message to the context storage node; and  the compression context setup for the IoT device from the context storage node.  

3. (Previously Presented) The method of Claim 1, wherein the pointer is a Uniform Resource Locator ("URL") to the context storage.  

4. (Currently Amended) The method of Claim [[2]] 1, wherein the compression context setup comprises application layer compression details for the IoT device


5. (Canceled)  

6. (Currently Amended) The method of Claim [[2]] 1, wherein the compression context setup comprises Internet Protocol ("IP") layer compression details for the IoT device

7. (Previously Presented) The method of Claim 6, wherein the IP layer compression details are retrieved from a core network node.  

8-19. (Canceled)  

20. (Currently Amended) An application server node for enabling compression context setup for Internet-of-Thing ("IoT") devices, the application server node comprising: 	processing circuitry; and  	a memory coupled to the processing circuitry and having instructions stored therein that are executable by the processing circuitry to cause the application server node to perform operations comprising:  		transmitting a get context message to a gateway node in a Low Power Wide Area (“LPWA”) network that includes the application server node and the IoT devices, the get context message requesting a compression context setup comprising compression details for an IoT device of the IoT devices, the compression context setup comprising at least one of: 			application layer compression details for the IoT device; and 			Internet Protocol (“IP”) layer compression details for the IoT device;  		receiving an indication of the compression context setup for the IoT device from the gateway node, the indication comprises a pointer to a context storage node storing compression details for the IoT device; and  		compressing or decompressing a message communicated with the IoT device based on the indication.  

21-45. (Canceled)  
  
 the compression context setup for the IoT device from the context storage node.  

47. (Previously Presented) The application server node of Claim 20, wherein the pointer is a Uniform Resource Locator ("URL") to the context storage.  

48. (Currently Amended) The application server node of Claim [[46]] 20, wherein the compression context setup comprises application layer compression details for the IoT device

49. (Canceled)  

50. (Currently Amended) The application server node of Claim [[46]] 20, wherein the compression context setup comprises Internet Protocol ("IP") layer compression details for the IoT device

51. (Previously Presented) The application server node of Claim 50, wherein the IP layer compression details are retrieved from a core network node.  

52. (Canceled)  

53. (Currently Amended) A non-transitory computer readable medium having instructions stored therein that are executable by processing circuitry in an application server node for Internet-of-Thing ("IoT") devices to cause the application server node to perform operations to enable compression context setup for the IoT devices, the operations comprising:  	transmitting a get context message to a gateway node in a Low Power Wide Area (“LPWA”) network that includes the application server node and the IoT devices, the get context message requesting a compression context setup comprising compression details for an IoT device of the IoT devices, the compression context setup comprising at least one of: 		application layer compression details for the IoT device; and 		Internet Protocol (“IP”) layer compression details for the IoT device;  	receiving an indication of the compression context setup for the IoT device from the gateway node, the indication comprises a pointer to a context storage node storing compression details for the IoT device; and 

54. (Currently Amended) The non-transitory computer readable medium of Claim 53, wherein the get context message is a first get context message,  	the operations further comprising:  		responsive to receiving the indication, transmitting a second get context message to the context storage node; and  		responsive to transmitting the second get context message, receiving [[a]] the compression context setup for the IoT device from the context storage node.  

55. (Canceled)  

56. (Canceled)  

57. (Previously Presented) The non-transitory computer readable medium of Claim 53, wherein the pointer is a Uniform Resource Locator ("URL") to the context storage.  

58. (Currently Amended) The non-transitory computer readable medium of Claim [[54]] 53, wherein the compression context setup comprises application layer compression details for the IoT device.  

59. (Canceled) 

60. (Currently Amended) The non-transitory computer readable medium of Claim [[54]] 53, wherein the compression context setup comprises Internet Protocol ("IP") layer compression details for the IoT device

61.	(New) The non-transitory computer readable medium of Claim 60, wherein the IP layer compression details are retrieved from a core network node.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "transmitting a get context message to a gateway node in a Low Power Wide Area (“LPWA”) network that includes the application server node and the IoT devices, the get context message requesting a compression context setup comprising compression details for an IoT device of the IoT devices, the compression context setup comprising at least one of: application layer compression details for the IoT device; and Internet Protocol (“IP”) layer compression details for the IoT device," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2015/0382235 A1 to Min et al discloses an application server that transmits compression related parameters with a gateway device. However, Min fails to disclose “a Low Power Wide Area (“LPWA”) network that includes the application server node and the IoT devices” and “the get context message requesting a compression context setup comprising compression details for an IoT device of the IoT devices, the compression context setup comprising at least one of: application layer compression details for the IoT device; and Internet Protocol (“IP”) layer compression details for the IoT device.” US PGPUB 2019/0140939 A1 to Schooler et al, in a similar field of endeavor, discloses recommending a compression function across data flows. However, Schooler fails to teach or suggest “the compression context setup comprising 

The Min/Schooler/Mekuria system fails to disclose "transmitting a get context message to a gateway node in a Low Power Wide Area (“LPWA”) network that includes the application server node and the IoT devices, the get context message requesting a compression context setup comprising compression details for an IoT device of the IoT devices, the compression context setup comprising at least one of: application layer compression details for the IoT device; and Internet Protocol (“IP”) layer compression details for the IoT device."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 20, and 53 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459